Exhibit 10.6
PLEDGE AND SECURITY AGREEMENT
     THIS PLEDGE AND SECURITY AGREEMENT (“Pledge Agreement”), dated October 20,
2009, is by NCI Building Systems, Inc., a Delaware corporation (the “Company”),
NCI Group, Inc., a Nevada corporation (“NCI”) and Robertson-Ceco II Corporation,
a Delaware corporation (“Ceco”) to and in favor of Wells Fargo Foothill, LLC, a
Delaware limited liability company, in its capacity as administrative agent and
collateral agent pursuant to the Loan Agreement (as hereinafter defined) acting
for and on behalf of the parties thereto as lenders and as otherwise provided
therein (in such capacity, “Pledgee”). The Company, NCI, Ceco and any Subsidiary
of the Company that becomes party hereto after the date hereof in accordance
with Section 10 hereof are sometimes hereinafter referred to hereunder
individually each, as a “Pledgor” and collectively, as “Pledgors”.
W I T N E S S E T H:
     WHEREAS, the Pledgors are the direct and beneficial owners of Pledged
Securities (as defined below) of the issuers identified on Exhibit A annexed
hereto (each, an “Issuer” and collectively “Issuers”);
     WHEREAS, Pledgee and the parties to the Loan Agreement as lenders
(individually, each a “Lender” and collectively, “Lenders”) have entered
financing arrangements pursuant to which Lenders (or Pledgee on behalf of
Lenders) may make loans and advances and provide other financial accommodations
to NCI and Ceco as set forth in the Loan and Security Agreement, dated of even
date herewith, by and among the Company, NCI, Ceco, the Pledgee and Lenders (as
the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, the “Loan Agreement”) and the other
Financing Agreements;
     WHEREAS, in order to induce Pledgee and Lenders to enter into the Loan
Agreement and the other Financing Agreements and to make loans and advances and
provide other financial accommodations to NCI and Ceco pursuant thereto, the
each Pledgor has agreed to secure the payment and performance of its Obligations
(as defined herein) and to accomplish same by (i) executing and delivering to
Pledgee this Pledge Agreement and (ii) subject to the terms of the Intercreditor
Agreement, delivering to Pledgee the certificates (if any) representing the
Pledged Securities which are registered in the name of such Pledgor, together if
required with appropriate stock powers duly executed in blank by such Pledgor.
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor hereby agrees as follows:
     1. Definitions. Capitalized terms used but not defined herein shall have
the meaning ascribed thereto in the Loan Agreement. The terms “Additional Agent”
and “Control Agent” shall have the meaning ascribed thereto in the Intercreditor
Agreement. The term “Obligations” as to any Pledgor means all Obligations (as
defined in the Loan Agreement) of such Pledgor and

 



--------------------------------------------------------------------------------



 



all of such Pledgor’s obligations under the Guaranty Agreement. The term
“Pledged Securities” means, with respect to any Pledgor, the issued and
outstanding shares of capital stock described on Exhibit A annexed hereto as
being held by such Pledgor, together with any other shares, stock certificates,
options or rights of any nature whatsoever in respect of the Capital Stock of
any Issuer that may be issued or granted to, or held by, a Pledgor while this
Agreement is in effect, provided that in no event shall Pledged Securities
include any asset or property excluded from the Pledged Property (as defined
below) pursuant to the proviso to Section 2.
     2. Grant of Security Interest. To secure payment and performance when due
of all of its Obligations, each Pledgor hereby pledges to Pledgee, and grants to
Pledgee, for itself and the benefit of the other Secured Parties, a continuing
security interest in and Lien upon: (a) the Pledged Securities of such Pledgor
and (b) the proceeds (as defined in the UCC) of all of the foregoing (all of the
foregoing being collectively referred to herein as the “Pledged Property”
provided that in no event shall Pledged Property include (i) any Excluded
Property, (ii) more than 65% of any series of the outstanding Equity Interests
of any Foreign Subsidiary, (iii) any of the Equity Interests of a Subsidiary of
a Foreign Subsidiary or (iv) de minimis shares of a Foreign Subsidiary held by
any Pledgor as a nominee or in a similar capacity, pursuant to this Agreement).
     3. Obligations Secured. The security interest and Lien granted to Pledgee,
for itself and the benefit of the other Secured Parties, pursuant to this Pledge
Agreement by each Pledgee shall secure the prompt payment and performance when
due of all of the Obligations of such Pledgee.
     4. Representations and Warranties. Each Pledgor hereby represents and
warrants to Pledgee the following:
     (a) The Pledged Securities pledged by it are duly and validly issued, fully
paid and non-assessable capital stock (or the equivalent, if any, under
applicable law) of the applicable Issuer and constitute (except as provided in
the proviso to Section 2) (i) in the case of any Issuer that is a Subsidiary
other than a Foreign Subsidiary, all of the issued and outstanding shares of
capital stock of such Issuer owned by such Pledgor and (ii) in the case of an
Issuer that is a Foreign Subsidiary, such percentage (not more than 65%) as is
specified in Exhibit A of all of the issued and outstanding shares of all
classes of the Capital Stock of such Foreign Subsidiary owned by such Pledgor,
and are not registered, nor has any Pledgor authorized the registration thereof,
in the name of any person or entity other than such Pledgor or Pledgee or in
respect of other Permitted Liens under the Loan Agreement.
     (b) Its Pledged Securities are directly, legally and beneficially owned by
such Pledgor, free and clear of all Liens, except for the pledge and security
interest in favor of Pledgee, for itself and the benefit of the Secured Parties,
and the Permitted Liens under the Loan Agreement.
     5. Covenants. Each Pledgor covenants to the Pledgee the following:
     (a) If such Pledgor shall become entitled to receive or acquire, or shall
receive or acquire any stock certificate, or option or right with respect to the
stock of any Issuer (including without limitation, any certificate representing
a dividend or a distribution or exchange of or in connection with
reclassification of the Pledged Securities) whether as an addition to, in

2



--------------------------------------------------------------------------------



 



substitution of, or in exchange for any of the Pledged Property or otherwise,
such Pledgor agrees, subject to the terms of the Intercreditor Agreement, to
accept same as Pledgee’s agent, to hold same in trust for Pledgee and to deliver
same forthwith to Pledgee or Pledgee’s agent or bailee, or the Term Loan Agent,
any Additional Agent or the Control Agent, as applicable, in accordance with the
Intercreditor Agreement, in the form received, with the endorsement(s) of
Pledgor where necessary and/or appropriate stock powers duly executed to be held
by Pledgee or Pledgee’s agent or bailee subject to the terms hereof, or by the
Term Loan Agent, any Additional Agent or the Control Agent, as applicable, in
accordance with the Intercreditor Agreement and subject to the terms thereof, as
further security for the Obligations.
     (b) So long as no Event of Default has occurred and is continuing, or, if
an Event of Default shall have occurred and be continuing and the Pledgee shall
not have given notice to the Pledgors of the Pledgee’s intent to exercise its
rights under Section 6, each Pledgor shall have the right to vote and otherwise
exercise all corporate and stockholder rights with respect to its Pledged
Property, except as expressly prohibited herein, and to receive any cash
dividends or distributions payable in respect of its Pledged Property.
     (c) Subject to the terms of the Intercreditor Agreement, if an Event of
Default has occurred and is continuing, Pledgee may notify any Issuer or the
appropriate transfer agent of the Pledged Securities to register the security
interest and pledge granted herein and honor the rights of Pledgee under this
Pledge Agreement.
     6. Rights And Remedies.
     (a) At any time an Event of Default has occurred and is continuing, in
addition to all other rights and remedies of Pledgee or any of the other Secured
Parties, whether provided under this Pledge Agreement, the Loan Agreement, the
other Financing Agreements, applicable law or otherwise, Pledgee shall have, in
each case to the extent permitted under applicable law and subject to the terms
of the Intercreditor Agreement, the following rights and remedies which to the
extent permitted by applicable law may be exercised without notice to, or
consent by, Pledgor except as such notice or consent is expressly provided for
hereunder: (i) Pledgee, at its option, shall be empowered to instruct any Issuer
(or the appropriate transfer agent of the Pledged Securities) to register any or
all of the Pledged Securities issued by such Issuer in the name of Pledgee or in
the name of Pledgee’s nominee (including, without limitation, any Lender) and
Pledgee may complete, in any manner Pledgee may deem reasonable, any and all
stock powers, assignments or other documents heretofore or hereafter executed in
blank by any Pledgor and delivered to Pledgee; (ii) after said instruction, and
without further notice Pledgee shall have the exclusive right to exercise all
voting and corporate rights with respect to the applicable Pledged Securities
and other Pledged Property, and exercise any and all rights of conversion,
redemption, exchange, subscription or any other rights, privileges, or options
pertaining to any shares of the applicable Pledged Securities or the other
Pledged Property as if Pledgee were the absolute owner thereof, including,
without limitation, the right to exchange, in its discretion, any and all of
such Pledged Securities and other Pledged Property upon any merger,
consolidation, reorganization, recapitalization or other readjustment with
respect thereto; and (iii) upon the exercise of any such rights, privileges or
options by Pledgee, Pledgee shall have the right to deposit and deliver any and
all of the Pledged Securities and the other Pledged Property to any committee,
depository, transfer agent, registrar or other designated agency upon

3



--------------------------------------------------------------------------------



 



such terms and conditions as Pledgee may reasonably determine, all without
liability, except to account for property actually received by Pledgee; however,
Pledgee shall have no duty to exercise any of the aforesaid rights, privileges
or options (all of which are exercisable in the sole discretion of Pledgee) and
shall not be responsible for any failure to do so or delay in doing so,
provided, that, the Pledgee, or Term Loan Agent, any Additional Agent or the
Control Agent, as applicable, in accordance with the Intercreditor Agreement,
shall not exercise any voting or other consensual rights pertaining to the
Pledged Securities in any way that would constitute an exercise of the remedies
described in this Section 6 other than in accordance with this Section 6..
     (b) In addition to all the rights and remedies of a secured party under the
UCC or other applicable law, at any time an Event of Default has occurred and is
continuing, Pledgee shall have, to the extent permitted under applicable law and
subject to the terms of the Intercreditor Agreement, the right, at any time and
without demand of performance or other demand, advertisement or notice of any
kind (except any notice required under the Loan Agreement and the notice
specified below of time and place of public or private sale) to or upon Pledgor
or any other person (all and each of which demands, advertisements and/or
notices are hereby expressly waived to the extent permitted by applicable law),
to proceed forthwith to collect, redeem, recover, receive, appropriate, realize,
sell, or otherwise dispose of and deliver any of the Pledged Property or any
part thereof in one or more lots at public or private sale or sales at any
exchange, broker’s board or at any of Pledgee’s offices or elsewhere at such
prices and on such terms as Pledgee may deem reasonable. To the extent permitted
by applicable law, the foregoing disposition(s) may be for cash or on credit or
for future delivery without assumption of any credit risk, with Pledgee having
the right to purchase all or any part of the Pledged Property so sold at any
such sale or sales, public or private, free of any right or equity of redemption
in any Pledgor, which right or equity is hereby expressly waived or released by
the Pledgors to the extent permitted by applicable law. The proceeds of any such
collection, redemption, recovery, receipt, appropriation, realization, sale or
other disposition, shall be applied in accordance with the Intercreditor
Agreement, with the Pledgors to remain liable for any deficiency. To the extent
permitted by applicable law, the Pledgors agree that ten (10) days prior written
notice by Pledgee designating the place and time of any public sale or of the
time after which any private sale or other intended disposition of any or all of
the Pledged Property is to be made, is reasonable notification of such matters.
     (c) The Pledgors recognize that Pledgee may be unable to effect a public
sale of all or part of the Pledged Securities by reason of certain prohibitions
contained in the Securities Act of 1933, as amended, as now or hereafter in
effect or in applicable Blue Sky or other state securities law, as now or
hereafter in effect, but may be compelled to resort to one or more private sales
to a restricted group of purchasers who will be obliged to agree, among other
things, to acquire such Pledged Securities for their own account for investment
and not with a view to the distribution or resale thereof. If at the time of any
sale of the Pledged Securities or any part thereof, the same shall not, for any
reason whatsoever, be effectively registered (if required) under the Securities
Act of 1933 (or other applicable state securities law), as then in effect,
Pledgee in its sole and absolute discretion is authorized to sell such Pledged
Property or such part thereof by private sale in such manner and under such
circumstances as Pledgee or its counsel may deem necessary or advisable in order
that such sale may legally be effected without registration. The Pledgors agree
that private sales so made may be at prices and other terms less favorable to
the seller than if such Pledged Securities were sold at public sale, and that
Pledgee

4



--------------------------------------------------------------------------------



 



and Lenders have no obligation to delay the sale of any such Pledged Property
for the period of time necessary to permit any Issuer, even if such Issuer would
agree, to register such Pledged Securities for public sale under such applicable
securities laws. Each Pledgor agrees to the extent permitted under applicable
law that any private sales made under the foregoing circumstances shall be
deemed to have been in a commercially reasonable manner.
     (d) Each Pledgor waives, to the extent permitted by applicable law: (i) all
rights to require Pledgee or Secured Parties to proceed against any other
person, entity or collateral or to exercise any remedy, (ii) any right of
subrogation in the Pledged Property and any right of subrogation or interest in
the Obligations until the Payment in Full of all Obligations, and (iii) any
rights to notice of any kind or nature whatsoever, unless specifically required
in this Pledge Agreement or any other Financing Agreement or non-waivable under
any applicable law. Each Pledgor agrees that the Pledged Property of any other
Pledgor, other collateral, or any other guarantor or endorser may be released,
substituted or added with respect to the Obligations, in whole or in part,
without releasing or otherwise affecting the liability of Pledgor, the pledge
and security interests granted by it hereunder, or this Pledge Agreement with
respect to such Pledgor, in each case to the extent permitted by applicable law.
Pledgee is entitled to all of the benefits of, and shall be bound by the
obligations of, a secured party set forth in Section 9-207 of the Uniform
Commercial Code.
     (e) All of the Pledgee’s rights and remedies, whether provided under this
Pledge Agreement and the other Financing Agreements, the instruments comprising
the Pledged Property, applicable law or otherwise, shall be cumulative and not
exclusive and shall be enforceable alternatively, successively or concurrently
as Pledgee may deem expedient. No failure or delay on the part of Pledgee in
exercising any of its options, powers or rights or partial or single exercise
thereof, shall constitute a waiver of such option, power or right.

  7.   Jury Trial Waiver; Other Waivers And Consents; Governing Law.

     (a) This Pledge Agreement and the rights and obligations of the parties
hereto under this Pledge Agreement shall be governed by the internal laws of the
State of New York without giving effect to the rules and principles of conflicts
of law or other rule of law to the extent the same are not mandatorily
applicable by statute and would cause the application of the law of any
jurisdiction other than the laws of the State of New York.
     (b) Each Pledgor, Pledgee and each Secured Party hereby irrevocably
(i) consents and submits to the non-exclusive jurisdiction of the Supreme Court
of the State of New York for New York County and the United States District
Court for the Southern District of New York, and appellate courts from either
thereof, in any action instituted therein that (x) arises out of or relates to
this Pledge Agreement or (y) in any way is connected with or related or
incidental to the dealings of the parties hereto in respect of this Pledge
Agreement or any of the other Financing Agreements or the transactions related
hereto or thereto, in each case under this clause (y) whether now existing or
hereafter arising, and whether in contract, tort, equity or otherwise, and
(ii) to the fullest extent permitted by applicable law, waives any objection
based on venue or forum non conveniens with respect to such action. Each
Pledgor, Pledgee and each Secured Party agrees that any dispute with respect to
any such matters shall be heard only in the courts described above unless such
courts shall decline to exercise jurisdiction over such dispute in

5



--------------------------------------------------------------------------------



 



whole or in part (except that Pledgee and Secured Parties shall have the right
to bring any action or proceeding against Pledgor or its or their property in
the courts of any other jurisdiction which Pledgee deems reasonably necessary or
appropriate in order to realize on the Pledged Securities and which have
jurisdiction over any Pledgor or its property).
     (c) Each Pledgor (to the fullest extent permitted by applicable law) hereby
waives personal service of any and all process upon it and consents that all
such service of process may be made by certified mail (return receipt requested)
directed to its address set forth herein or otherwise notified to Pledgee and
service so made shall be deemed to be completed five (5) days after the same
shall have been so deposited in the U.S. mails, or, at Pledgee’s option, by
service upon any Pledgor in any other manner provided under the rules of any
such courts.
     (d) EACH PLEDGOR, PLEDGEE AND EACH SECURED PARTY HEREBY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER
THIS PLEDGE AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR (ii) IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF PLEDGOR AND
PLEDGEE OR ANY OF THE OTHER SECURED PARTIES IN RESPECT OF THIS PLEDGE AGREEMENT
OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR
THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE. PLEDGOR HEREBY AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT PLEDGOR OR PLEDGEE OR ANY SECURED PARTY MAY FILE AN
ORIGINAL COUNTERPART OF A COPY OF THIS PLEDGE AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.
     8. Miscellaneous.
     (a) Each Pledgor agrees that at any time and from time to time upon the
written request of Pledgee, such Pledgor shall execute and deliver such further
documents, including, but not limited to, irrevocable proxies or stock powers,
in form reasonably satisfactory to counsel for Pledgee, and will take or cause
to be taken such further acts as Pledgee may reasonably request in order to
effect the purposes of this Pledge Agreement and perfect or continue the
perfection of the security interest in the Pledged Property granted to Pledgee
hereunder and provided for herein.
     (b) Beyond the exercise of reasonable care to assure the safe custody of
the Pledged Property (whether such custody is exercised by Pledgee, or Pledgee’s
nominee, agent or bailee) and dealing with the Pledged Property in the same
manner as Pledgee deals with similar property for its own account, Pledgee or
Pledgee’s nominee agent or bailee shall have no duty or liability (other than
for its gross negligence or willful misconduct) to protect or preserve any
rights pertaining thereto and shall be relieved of all responsibility for the
Pledged Property upon surrendering it to Pledgor or foreclosure with respect
thereto.

6



--------------------------------------------------------------------------------



 



     (c) All notices, requests and demands to or upon the respective parties
hereto shall be in writing and shall be given or made in accordance with
Section 15.3 of the Loan Agreement.
     (d) All references to the plural herein shall also mean the singular and to
the singular shall also mean the plural, unless the context otherwise requires.
All references to Pledgor, Pledgee, any Lender, any Secured Party and any Issuer
pursuant to the definitions set forth in the recitals hereto, or to any other
person herein, shall include their respective successors and assigns. The words
“hereof,” “herein,” “hereunder,” “this Pledge Agreement” and words of similar
import when used in this Pledge Agreement shall refer to this Pledge Agreement
as a whole and not any particular provision of this Pledge Agreement and as this
Pledge Agreement now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.
     (e) This Pledge Agreement shall be binding upon and inure to the benefit of
and be enforceable by the Pledgors, Pledgee and their respective successors and
assigns.
     (f) Each party acknowledges that the shares of the entities listed on the
Exhibit A hereto are being transferred to and deposited with the Pledgee (or the
Term Loan Agent, any Additional Agent or the Control Agent, as applicable, in
accordance with the Intercreditor Agreement) as collateral security for the
loans made by Lenders pursuant to the Loan Agreement and that this Section 7(f)
is intended to be the certificate of exemption from New York stock transfer
taxes for the purposes of complying with Section 270.5(b) of the Tax Law of the
State of New York.
     (g) If any provision of this Pledge Agreement is held to be invalid or
unenforceable, such invalidity or unenforceability shall not invalidate this
Pledge Agreement as a whole, but this Pledge Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law;
provided that, with respect to any Pledged Securities issued by a Foreign
Subsidiary, all rights, powers and remedies provided in this Agreement may be
exercised only to the extent that they do not violate any provision of any law,
rule or regulation of any Governmental Authority applicable to any such Pledged
Securities or affecting the legality, validity or enforceability of any of the
provisions of this Agreement against the Pledgor (such laws, rules or
regulations, “Applicable Law”) and are intended to be limited to the extent
necessary so that they will not render this Agreement invalid, unenforceable or
not entitled to be recorded, registered or filed under the provisions of any
Applicable Law.
     (h) Neither this Pledge Agreement nor any provision hereof shall be
amended, modified, waived or discharged orally or by course of conduct, but only
by a written agreement signed by an authorized officer of Pledgee and Pledgor.
Neither Pledgee nor any of the other Secured Parties shall, by any act, delay,
omission or otherwise be deemed to have expressly or impliedly waived any of
their respective rights, powers and/or remedies unless such waiver shall be in
writing and signed by the Pledgee. Any such waiver shall be enforceable only to
the extent specifically set forth therein. A waiver by Pledgee or any of the
other Secured Parties of any right, power and/or remedy on any one occasion
shall not be construed as a bar to or waiver of

7



--------------------------------------------------------------------------------



 



any such right, power and/or remedy which Pledgee or such Secured Party would
otherwise have on any future occasion, whether similar in kind or otherwise.
     (i) This Pledge Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Pledge Agreement by telefacsimile or other electronic means shall have the
same force and effect as the delivery of an original executed counterpart of
this Pledge Agreement. Any party delivering an executed counterpart of this
Pledge Agreement by telefacsimile or other electronic means shall also deliver
an original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of this Pledge Agreement.
     9. (a) Upon the Payment in Full of all Obligations, all Pledged Property
shall be automatically released from the Liens created hereby, and this
Agreement and all obligations of the Pledgee and each Pledgor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Pledged Property shall revert to the Pledgors.
At the request and sole expense of any Pledgor following any such termination,
the Pledgee shall, subject to the Intercreditor Agreement, deliver to such
Pledgor any Pledged Property held by the Pledgee hereunder, and the Pledgee and
the Agent shall execute and deliver to such Pledgor such documents (including
without limitation UCC termination statements) as such Pledgor shall reasonably
request to evidence such termination.
     (b) In connection with any sale or other disposition of Pledged Property
permitted by the Loan Agreement, the Lien pursuant to this Agreement on such
sold or disposed of Pledged Property shall be automatically released. Upon such
sale or other disposition Pledgee shall, upon receipt from the Company of a
written request for the release of the Pledged Property subject to such sale or
other disposition, identifying the relevant Pledged Property and the terms of
the sale or other disposition in reasonable detail, together with a
certification by the Company stating that such transaction is in compliance with
the Loan Agreement, subject to the Intercreditor Agreement, deliver to the
Company or the relevant Pledgor any of the relevant Pledged Property held by the
Pledgee hereunder and the Pledgee and the Agent shall execute and deliver to the
relevant Pledgor (at the sole cost and expense of such Pledgor) all releases or
other documents (including without limitation UCC termination statements)
necessary or reasonably desirable to evidence the release of the Liens created
hereby on such Pledged Property, as applicable, as the Company or such Pledgor
may reasonably request.
     10. Joinder. Each new Subsidiary of the Company or a Borrower that is
required to become a party to this Pledge Agreement pursuant to Section 9.11 of
the Loan Agreement shall become a Pledgor for all purposes of this Agreement
upon execution and delivery by such Subsidiary of a Assumption Agreement
substantially in the form of Annex 1 hereto.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Pledgor has executed this Pledge Agreement as of the
day and year first above written.

                  NCI BUILDING SYSTEMS, INC.    
 
           
 
  By:   /s/ Todd R. Moore    
 
           
 
  Title:   EVP and General Counsel    
 
                NCI GROUP, INC.    
 
           
 
  By:   /s/ Todd R. Moore    
 
           
 
  Title:   EVP and General Counsel    
 
                ROBERTSON-CECO II CORPORATION    
 
           
 
  By:   /s/ Todd R. Moore    
 
           
 
  Title:   EVP and General Counsel    

 



--------------------------------------------------------------------------------



 



Annex 1
ASSUMPTION AGREEMENT
     ASSUMPTION AGREEMENT, dated as of                      ___, ___, made by
                                        , a                      corporation
(the “Additional Pledgor”), in favor of Wells Fargo Foothills, LLC, as
administrative agent and collateral agent (in such capacity, the “Pledgee”) for
the entities (the “Lenders”) from time to time parties to the Loan Agreement
referred to below and the other Secured Parties (as defined in the Loan
Agreement). All capitalized terms not defined herein shall have the meaning
ascribed to them in such the Pledge Agreement referred to below, or if not
defined therein, in the Loan Agreement.
W I T N E S S E T H:
     WHEREAS, NCI Group, Inc., a Nevada corporation (“NCI”), Robertson-Ceco II
Corporation, a Delaware corporation (“Ceco” and, together with NCI, each
individually a “Borrower” and collectively, “Borrowers”), NCI Building Systems,
Inc. (the “Company”), Steelbuilding.com, Inc., the Pledgee and the Lenders are
parties to a Loan Agreement, dated as of October [ ], 2009 (as amended,
supplemented, waived or otherwise modified from time to time, the “Loan
Agreement”);
     WHEREAS, in connection with the Loan Agreement, the Company and certain of
its Subsidiaries are parties to the Pledge Agreement, dated as of October [   ],
2009 (as amended, supplemented, waived or otherwise modified from time to time,
the “Pledge Agreement”), in favor of the Pledgee, for the benefit of the Secured
Parties;
     WHEREAS, the Additional Pledgor is a member of an affiliated group of
companies that includes the Borrowers and each other Pledgor; and the Borrowers
and the other Pledgors (including the Additional Pledgor) are engaged in related
businesses, and each such Pledgor (including the Additional Pledgor) will derive
substantial direct and indirect benefit from the making of the extensions of
credit under the Loan Agreement;
     WHEREAS, the Loan Agreement requires the Additional Pledgor to become a
party to the Pledge Agreement; and
     WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Pledge Agreement;
NOW, THEREFORE, IT IS AGREED:
1. Pledge Agreement. By executing and delivering this Assumption Agreement, the
Additional Pledgor, as provided in Section 10 of the Pledge Agreement, hereby
becomes a party to the Pledge Agreement as a Pledgor thereunder with the same
force and effect as if originally named therein as a Pledgor and, without
limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Pledgor thereunder. The information set forth
in Annex 1-A hereto is hereby added to the information set forth in Exhibit A to
the Pledge Agreement, and such Exhibit A is hereby amended and modified to
include such information. The Additional Pledgor hereby represents and warrants
that each of the representations and

 



--------------------------------------------------------------------------------



 



Annex 1
warranties of such Additional Pledgor contained in Section 4 of the Pledge
Agreement is true and correct in all material respects on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.
2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HERETO SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW
YORK WITHOUT GIVING EFFECT TO THE RULES AND PRINCIPLES OF CONFLICTS OF LAW OR
OTHER RULE OF LAW TO THE EXTENT THE SAME ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD CAUSE THE APPLICATION OF THE LAW OF ANY JURISDICTION OTHER
THAN THE LAWS OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



Annex 1
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

            [ADDITIONAL PLEDGOR]
      By:           Name:           Title:        

Acknowledged and Agreed to as
of the date hereof by:
[                    ]
as Pledgee

         
By:
       
 
       
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



Annex 1
EXHIBIT A
TO
PLEDGE AND SECURITY AGREEMENT

                                  Number of   Certificate   Percentage Issuer  
Pledgor   Shares   Number   Pledged
NCI Group, Inc., a Nevada corporation
  NCI Building Systems, Inc.   1,000 shares of Common Stock     2       100 %
 
                       
Robertson-Ceco II Corporation, a Delaware corporation
  NCI Building Systems, Inc.   100 shares of Common Stock     2       100 %
 
                       
Steelbuilding.com, Inc., a Delaware corporation
  NCI Group, Inc.   1,000 shares of Common Stock     2       100 %
 
                       
Building Systems de Mexico S.A. de C.V., a company organized in Mexico
  (a) NCI Group, Inc.   32,500 shares of Series B-1 Common Stock     21       65
%
 
  (b) NCI Building Systems, Inc.   39,122,754 shares of Series B-2 Common Stock
    23       65 %
 
                       
Robertson Building Systems Limited, a company organized in Canada
  Robertson-Ceco II Corporation   154,375 shares of Class A Special Stock     1
      65 %
 
      10,754 shares of Class B Special Shares     1            
 
      10,985 shares of Common Stock     1          

 